DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 12 objected to because of the following informalities:  
Claim 9, line 8, "connection point-based on" should be corrected to "connection point, based on".
Claim 12, line 7, "wherein when the ground capacitance is" should be corrected to "wherein when a ground capacitance is".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 15-19, recites “the oscillator outputs the AC voltage having a first absolute value in a preparation period provided before detecting the voltage generated at the connection point at the detection timing, the first absolute value greater than a second absolute value of the AC voltage output when the determiner detects the voltage generated at the connection point at the detection timing.” It is unclear if “the first absolute value” and “the second absolute value” could be output at the same time. From the structure of the limitation it is unclear if “the first absolute value” is only output during the “preparation period” or can the “the first absolute value” also be output during the “detection timing”. This rejection can be overcome by adding language better defining when the absolute values are output, such as “a first absolute value output during a preparation period” and “a second absolute value output during a detection timing.” For the purposes of examination the first and second absolute values shall be interpreted as being output during separate time periods.
Claim 9, lines 2-3, recites "a setter to set at least two different types of the first rectangular wave" and “wherein the oscillator makes a voltage having the first rectangular wave of the type set by the setter”. The claim is made indefinite by the omission of essential structural cooperative relationships of elements. It is unclear what "set" constitutes. Does the setter tell the oscillator what waves to output, or does the setter modify the waves output by 
Claim 9, lines 7-8, recites "wherein the determiner detects at least two voltages generated at the connection point". It is unclear how the determiner detects two different voltages at the connection point when the oscillator has at this point in the claim only output one overlapping wave. The claim is missing essential steps. This rejection can be overcome by adding language further defining the steps as shown in Fig. 9 of Applicant’s specification, such as “the oscillator outputting a first rectangular wave of a first type” and “the oscillator outputting a first rectangular wave of a second type”.
Claim 10, lines 12-15, recites equations (1)-(3). The claim fails to define each variable present in equations (1)-(3). A list of variables not defined are: Vcg1, Vcg2, Vrcg1, Rd, and Vrcg2.
Claim 12, lines 2-3, recites "a setter to set at least two different types of the first rectangular wave" and “wherein the oscillator makes a voltage having the first rectangular wave of the type set by the setter”. The claim is made indefinite by the omission of essential structural cooperative relationships of elements. It is unclear what "set" constitutes. Does the setter tell the oscillator what waves to output, or does the setter modify the waves output by the oscillator. It is unclear how the type of the "first rectangular wave" is being set. This 
	Claim 12, lines 7-11, recites “the setter detects multiple (at least two) voltages at the connection point when the at least two types of the first rectangular wave are output from the oscillator and specifies the ground capacitance based on the at least two types of the first rectangular wave and the at least two voltages correspondingly detected at the connection point.” It is unclear if the oscillator is output first rectangular waves having at least two types at the same time or at different times. This rejection can be overcome by adding language further defining the steps as shown in Fig. 9 of Applicant’s specification, such as “the oscillator outputting a first rectangular wave of a first type” and “the oscillator outputting a first rectangular wave of a second type”.
	Claim 12, lines 7-8, recites “the setter detects multiple (at least two) voltages.” It is unclear how the “setter” detects voltages as nowhere in the claim is the “setter” defined as capable of detecting voltages. This rejection can be overcome by positively reciting that the setter is capable of detecting voltages.
	Claim 12, line 8, recites "multiple (at least two)". It is unclear which of the two alternative given is supposed to be the correct way to interpret the limitation.
	Claim 12, lines 8-9, recites "when the at least two types of the fist rectangular wave are output form the oscillator". It is unclear how the oscillator has already output two types of 
	Claim 13, lines 3-4, recites "a setter to set at least two different types of the first rectangular wave". The claim is made indefinite by the omission of essential structural cooperative relationships of elements. It is unclear what "set" constitutes. Does the setter tell the oscillator what waves to output, or does the setter modify the waves output by the oscillator. It is unclear how the type of the "first rectangular wave" is being set. This rejection can be overcome by further defining the structural relationship between the “setter” and the “oscillator”, such as “the setter communicatively coupled to the oscillator” and “the setter configured to set the type of rectangular wave output by the oscillator”. For the purposes of examination “a setter to set at least two different types of the first rectangular wave” shall be interpreted as the setter setting the type of first rectangular wave output by the oscillator.
Claim 13, lines 5-7, recites "relation between a voltage detected at the connection point and a ground fault resistance established when both". It is unclear what is being "established". Is the reference line being established, is it the voltage detected being established, or is it the ground fault resistance that is being established. Further clarification would be appreciated.
Claim 13, lines 7-8, recites "when both of the voltage of the first rectangular wave and the ground capacitance are supposed to be zeros". It is unclear what "supposed to be zeros" is referring to. Are the "voltage" and the "ground capacitance" being calculated in some way and 
Claim 13, lines 12-13, recites "wherein the setter specifies and sets a true value as an appropriate voltage value of the first rectangular wave". It is unclear what a "true value" is. Further clarification on the definition of a “true value” would be appreciated.
The term "Sufficiently" in claim 13 is a relative term which renders the claim indefinite.  The term "sufficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14, line 5, recites "the calibration line determined to cause the relation between the voltage detected at the connection point and the ground fault resistance to match the reference line when the ground capacitance is supposed to have the measured value". It is unclear what "the ground capacitance is supposed to have the measured value" means. Does it mean when the ground capacitance is equal to the measured value, or is the claim referring to a curve of the relationship between the ground fault resistance and the ground capacitance.
Claim 15 recites the limitation "the given range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachizaki et al. (U.S. Publication No. 2009/0134881) in view of Kawamura et al. (U.S. Publication No. 2014/0333321).

Regarding claim 1. Tachizaki teaches:
An electrical leakage determination system (See para[0002]. Insulation resistance detector. Leakage of power supply current to the vehicle body.) to determine if an electrical leakage occurs between a power supply path connected to a power supply terminal of a DC power supply and a grounding section (See Fig. 1, para[0027], and para[0032]. Measurement point 30. DC power supply 12. Ground.). , the electrical leakage determination system comprising: 
(See Fig. 1, and para[0032]. Coupling capacitor (Cc) 52.); 
a resistor connected to the other end of the coupling capacitor (See Fig. 1, and para[0032]. Detecting resistor (Rd) 54.); 
an oscillator connected to the resistor to output an AC voltage to the resistor (See Fig. 1, para[0035]. The pulse oscillating circuit 56 is used to apply AC signals to the … detecting resistor 54.)); and 
a determiner to detect a voltage generated at a connection point located between the coupling capacitor and the resistor at a detection timing when the oscillator outputs an AC voltage to the resistor (See Fig. 1, and para[0040]. The wave-peak value detecting circuit 62 detects an output Vx.), the determiner determining if the electrical leakage occurs based on the detected voltage (See Fig. 1 and para[0041]. An insulation resistance detection failure determining module 76 for determining a failure of the insulation resistance determining portion based on a change in the output from the wave-peak value detecting circuit 62.).
Tachizaki is silent as to the language of:
wherein the oscillator outputs the AC voltage having a first absolute value in a preparation period provided before detecting the voltage generated at the connection point at the detection timing, the first absolute value greater than a second absolute value of the AC voltage output when the determiner detects the voltage generated at the connection point at the detection timing.
Nevertheless Kawamura teaches:
(See Fig. 2, and para[0054]-para[0055]. V0 charge, t1 to t2.) , the first absolute value greater than a second absolute value of the AC voltage output when the determiner detects the voltage generated at the connection point at the detection timing (See Fig. 2 and para[0058]-para[0059]. Measurement, t2 to t3. The microcomputer 11 can detect an analog level proportional to the charge voltage of the detecting capacitor C1.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tachizaki wherein the oscillator outputs the AC voltage having a first absolute value in a preparation period provided before detecting the voltage generated at the connection point at the detection timing, the first absolute value greater than a second absolute value of the AC voltage output when the determiner detects the voltage generated at the connection point at the detection timing such as that of Kawamura. Tachizaki and Kawamura are analogous to the instant application, as all of the references are directed to the same field of endeavor of determining an insulation state of a high voltage circuit in an electric vehicle. Kawamura teaches, “If the next "measurement" section comes before the charge states of the Y capacitors 101 and 102 return to the equilibrium state, the charge voltage including an error will be detected, and a big error in the calculated resistance values of the ground fault resistors RLp and RLn may occur” (See para[0079]). Kawamura further teaches, “A relatively large electric current can flow so that the charge states of the Y capacitors 101 and 102 become the stable state to be decided by the voltage ratio of the control resistors Ra and Rb” (See para[0080]). One of ordinary skill would have been motivated to modify Tachizaki, because using the known 

Regarding claim 4. Tachizaki teaches:
The electrical leakage determination system according to claim 1, 
further comprising a filter to filter out at least an excessive absolute value from the AC voltage output during the preparation period (See Fig. 1 and para[0038]. Filter 58. Band-pass filter.) (Examiner Note: on page 6, lines 25-26, of Applicant’s Specification, the filter 55 is described as a bandpass filter.), 
wherein the determiner determines if the electrical leakage occurs based on the detected voltage in put to the determiner via the filter (See Fig. 1 and para[0041]. An insulation resistance detection failure determining module 76 for determining a failure of the insulation resistance determining portion based on a change in the output from the wave-peak value detecting circuit 62.).

Claims 2, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachizaki et al. (U.S. Publication No. 2009/0134881) in view of Kawamura et al. (U.S. Publication No. 2014/0333321) as applied to claim 1 above, and further in view of Lam (U.S. Patent No. 5,541,547).

Regarding claim 2. Tachizaki and Kawamura are silent as to the language of:

wherein the oscillator maintains a polarity of the AC voltage from when the preparation period starts until the end of the detection timing.
Nevertheless Lam teaches:
wherein the oscillator maintains a polarity of the AC voltage from when the preparation period starts until the end of the detection timing (See Fig. 2A - Fig. 2B: T1; and Col. 5, lines 53-60. Composite pulse train PULSE 3.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tachizaki and Kawamura wherein the oscillator maintains a polarity of the AC voltage from when the preparation period starts until the end of the detection timing such as that of Lam. Tachizaki, Kawamura, and Lam are analogous to the instant application, as all of the references are directed to the same problem of determining faults in circuits. Lam teaches, “The present invention advantageously provides user control over pulse width T4, delay T5 and pulse amplitudes” (See Col. 5, lines 18-20). One of ordinary skill would have been motivated to modify Tachizaki and Kawamura because, using the known technique of maintaining a polarity of an AC voltage during preparation and measurement would allow for greater control over the pulse width and amplitudes, as recognized by Lam.

Regarding claim 5. Tachizaki and Kawamura are silent as to the language of:
The electrical leakage determination system according to claim 1, 

the oscillator outputting only the voltage of the second rectangular wave from a time when the preparation period has elapsed until the end of the detection timing.
Nevertheless Lam teaches:
wherein the oscillator (See Fig. 3: Oscillator 100) makes a voltage having a first rectangular wave (See Fig. 3: Pulse 2) and a voltage having a second rectangular wave (See Fig. 3: Pulse 1) to overlap each other and outputs an overlapping result during the preparation period (See Fig. 3: Pulse 3; and Col. 5, lines 11-17: pulse width T4.), 
the oscillator outputting only the voltage of the second rectangular wave from a time when the preparation period has elapsed until the end of the detection timing (See Fig. 2B and Col. 5, lines 44-52: delay T5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tachizaki and Kawamura wherein the oscillator makes a voltage having a first rectangular wave and a voltage having a second rectangular wave to overlap each other and outputs an overlapping result during the preparation period, the oscillator outputting only the voltage of the second rectangular wave from a time when the preparation period has elapsed until the end of the detection timing such as that of Lam. Tachizaki, Kawamura, and Lam are analogous to the instant application, as all of the references are directed to the same problem of determining faults in circuits. Lam teaches, ““The present invention advantageously provides user control over pulse width T4, delay T5 and pulse amplitudes” (See Col. 5, lines 18-20). One 

Regarding claim 6. Tachizaki and Kawamura are silent as to the language of:
The electrical leakage determination system according to claim 1, 
wherein the oscillator includes a first AC power supply to output a voltage having a first rectangular wave and a second AC power supply to output a voltage having a second rectangular wave, 
wherein the oscillator makes a voltage having a first rectangular wave and a voltage having a second rectangular wave overlap each other and outputs an overlapping result during the preparation period, 
the oscillator outputting only the voltage of the second rectangular wave from a time when the preparation period has elapsed until the end of the detection timing.
Nevertheless Lam teaches:
wherein the oscillator (See Fig. 3: oscillator 100) includes a first AC power supply to output a voltage having a first rectangular wave (See Fig. 3 and Col. 3, lines 40-42. Power Supply 40, Pulse 2. A latch-up pulse generator system includes a latch-up pulse generator coupled to first and second power supplies, for outputting first and second output pulse trains.) and a second AC power supply to output a voltage having a second rectangular wave (See Fig. 3 and Col. 3, lines 40-42. Power Supply 30, Pulse 1. A latch-up pulse generator system includes a latch-up pulse generator coupled to first and second power supplies, for outputting first and second output pulse trains.), 
wherein the oscillator makes a voltage having a first rectangular wave and a voltage having a second rectangular wave overlap each other and outputs an overlapping result during the preparation period (See Fig. 2B, Fig. 3, and Col. 5, lines 11-17. Pulse 3. Pulse width T4.), 
the oscillator outputting only the voltage of the second rectangular wave from a time when the preparation period has elapsed until the end of the detection timing (See Fig. 2B and Col. 5, lines 44-52: delay T5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tachizaki and Kawamura wherein the oscillator includes a first AC power supply to output a voltage having a first rectangular wave and a second AC power supply to output a voltage having a second rectangular wave, wherein the oscillator makes a voltage having a first rectangular wave and a voltage having a second rectangular wave overlap each other and outputs an overlapping result during the preparation period, the oscillator outputting only the voltage of the second rectangular wave from a time when the preparation period has elapsed until the end of the detection timing such as that of Lam. Tachizaki, Kawamura, and Lam are analogous to the instant application, as all of the references are directed to the same problem of determining faults in circuits. Lam teaches, “The present invention advantageously provides user control over pulse width T4, delay T5 and pulse amplitudes” (See Col. 5, lines 18-20). One of ordinary skill would have been motivated to modify Tachizaki and Kawamura, because using the known technique of outputting the overlap of two rectangular waves would allow for user control over the pulse widths and pulse amplitudes, as recognized by Lam.

Regarding claim 8. Tachizaki and Kawamura are silent as to the language of:
The electrical leakage determination system according to claim 1, 
wherein the absolute value of the AC voltage output during the preparation period is changeable.
Nevertheless Lam teaches:
wherein the absolute value of the AC voltage output during the preparation period is changeable (See Col 3, lines 60-63: The amplitude and current output of the second pulse train is similarly user adjusted from 0 VDC to perhaps 15 VDC.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tachizaki and Kawamura wherein the absolute value of the AC voltage output during the preparation period is changeable such as that of Lam. Tachizaki, Kawamura, and Lam are analogous to the instant application, as all of the references are directed to the same problem of determining faults in circuits. Lam teaches, “This user control allows the present invention to provide a measure of sensitivity of the device under test to latch-up.” (See Col. 4, lines 4-6). One of ordinary skill would have been motivated to modify Tachizaki and Kawamura, because using the known technique of changing the absolute value of the AC voltage would allow the system to provide a measure of sensitivity, as recognized by Lam.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachizaki et al. (U.S. Publication No. 2009/0134881) in view of Kawamura et al. (U.S. Publication No.  as applied to claim 1 above, and further in view of Yamamoto et al. (U.S. Publication No. 2017/0108556).

Regarding claim 3. Tachizaki and Kawamura are silent as to the language of:
The electrical leakage determination system according to claim 1, 
wherein the determiner detects the voltage generated at the connection point when a given period has elapsed after the end of the preparation period.
Nevertheless Yamamoto teaches:
wherein the determiner detects the voltage generated at the connection point when a given period has elapsed after the end of the preparation period (See Fig. 5, Fig. 15, and para[0089]-para[0090]. The measurement unit 132 may measure discharging voltage V2 of the capacitor C1, after switching from the charging path to the discharging path and then a predetermined time passing.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tachizaki and Kawamura wherein the determiner detects the voltage generated at the connection point when a given period has elapsed after the end of the preparation period such as that of Yamamoto. Tachizaki, Kawamura, and Yamamoto are analogous to the instant application, as all of the references are directed to the same problem of detecting a voltage in a circuit. Yamamoto teaches, “performs measurement after discharging is performed for a predetermined time after charging, thereby removing the amount of detected voltage change due to variation of device characteristics of a capacitor which functions as a flying capacitor” (See para[0007]). One of ordinary skill would have been motivated to modify Tachizaki and .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachizaki et al. (U.S. Publication No. 2009/0134881) in view of Kawamura et al. (U.S. Publication No. 2014/0333321) as applied to claim 1 above, and further in view of Higashihama et al. (U.S. Publication No. 2004/0227521).

Regarding claim 7. Tachizaki and Kawamura are silent as to the language of:
The electrical leakage determination system according to claim 1, 
wherein the oscillator outputs an AC voltage having a saw wave, the saw wave having a peak of an absolute voltage value at the start of the preparation period and a portion in which the absolute voltage value gradually decreases subsequent to the peak per cycle of the saw wave.
Nevertheless Higashihama teaches:
wherein the oscillator outputs an AC voltage having a saw wave (See Fig. 14: saw-toothed waveform.), the saw wave having a peak of an absolute voltage value at the start of the preparation period and a portion in which the absolute voltage value gradually decreases subsequent to the peak per cycle of the saw wave (See Fig. 14: saw-toothed waveform.) (Examiner Note: As the waveform shown in Fig. 14 decreases in voltage subsequent to the peak per cycle, determining when to start the preparation period would have been within the skill of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tachizaki and Kawamura wherein the oscillator outputs an AC voltage having a saw wave, the saw wave having a peak of an absolute voltage value at the start of the preparation period and a portion in which the absolute voltage value gradually decreases subsequent to the peak per cycle of the saw wave such as that of Higashihama. Tachizaki, Kawamura, and Higashihama are analogous to the instant application, as all of the references are directed to the same field of endeavor of detecting an electrical leak of a power supply device. Higashihama teaches, “One of a plurality of preset waveform patterns … the saw-toothed waveform of Fig. 14” (See para[0065]). One of ordinary skill would have been motivated to modify Tachizaki and Kawamura, because substituting a rectangular wave for a saw wave when detecting an electrical leak was one of the well-known possible options at the time of filing, as recognized by Higashihama.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachizaki et al. (U.S. Publication No. 2009/0134881) in view of Kawamura et al. (U.S. Publication No. 2014/0333321) as applied to claim 1 above, and further in view of Lam (U.S. Patent No. 5,541,547) as applied to claim 5 above, and further in view of Kawamura (U.S. Publication No. 2015/0293167), hereinafter Kawamura’167.


Regarding claim 9. Tachizaki and Kawamura are silent as to the language of:
The electrical leakage determination system according to claim 5, 
further comprising a setter to set at least two different types of the first rectangular wave, 
wherein the oscillator makes a voltage having the first rectangular wave of the type set by the setter and the voltage having the second rectangular wave overlap each other, the oscillator outputting an overlapping result during the preparation period, 
wherein the determiner detects at least two voltages generated at the connection point-based on the at least two different types of the first rectangular wave, 
the determiner determining if the electrical leakage occurs based on the types of the first rectangular wave and the at least two voltages detected at the connection point when the respective types of the first rectangular wave are output.
Nevertheless Lam teaches:
further comprising a setter to set at least two different types of the first rectangular wave (See Fig. 3 and Col 5, lines 60-67. Delay module 80, pulse width module 90. Power supply 40. The present invention permits the user to adjust trigger pulse width T4, delay T5, as well as amplitudes A1 and A2.), 
wherein the oscillator makes a voltage having the first rectangular wave of the type set by the setter and the voltage having the second rectangular wave overlap each other, the oscillator outputting an overlapping result during the preparation period (See Fig. 2B and Fig. 3: Pulse 3, A1+A2.).

Lam is silent as to the language of:
wherein the determiner detects at least two voltages generated at the connection point-based on the at least two different types of the first rectangular wave, 
the determiner determining if the electrical leakage occurs based on the types of the first rectangular wave and the at least two voltages detected at the connection point when the respective types of the first rectangular wave are output.
Nevertheless Kawamura’167 teaches:
wherein the determiner detects at least two voltages generated at the connection point-based on the at least two different types of the first rectangular wave (See Fig. 6 and para[0010]. Measure a first measurement voltage in a first time after the switching to the third path and a second measurement voltage in a second time different from the first time), 
the determiner determining if the electrical leakage occurs based on the types of the first rectangular wave and the at least two voltages detected at the connection point when the respective types of the first rectangular wave are output (See Fig. 2 and para[0010]. Calculating unit 18. A calculating means configured to calculate the ground fault resistance formed between the direct-current power supply and the ground based on the first measurement voltage and the second measurement voltage.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tachizaki, Kawamura, and Lam wherein the determiner detects at least two voltages generated at the connection point-based on the at least two different types of the first rectangular wave, the determiner determining if the electrical leakage occurs based on the types of the first rectangular wave and the at least two voltages detected at the connection point when the respective types of the first rectangular wave are output such as that of Kawamura’167. Tachizaki, Kawamura, Lam, and Kawamura’167 are analogous to the instant application, as all of the references are directed to the same problem of determining faults in a circuit. Kawamura’167 teaches, “in the insulation detecting device of the first embodiment, it is possible to measure the ground fault resistance RL formed between the ground and each of the direct-current power supply BAT and the output on the secondary side of the voltage boosting circuit even in the case of a simple configuration not requiring an additional circuit” (See para[0077]). One of ordinary skill would have been motivated to modify Tachizaki, Kawamura, and Lam, because using the known technique of measuring a voltage at a point at different .

Allowable Subject Matter
Claims 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable for disclosing:
The electrical leakage determination system according to claim 9, wherein the determiner specifies a ground fault resistance that allows the at least two voltages detected at the connection point to satisfy the following first to third equations, the determiner determining if the electrical leakage occurs based on the ground fault resistance specified, 
wherein V1 represents a voltage of the first rectangular wave, V2 represents a voltage of the second rectangular wave, Rg represents a value of the ground fault resistance, Cg represents a value of the ground capacitance, td represents a period from when application of AC voltage starts until a detection timing and tp represents a period from when application of AC voltage starts until a preparation period ends and Vrd(td) represents a voltage detected at a connection point.

    PNG
    media_image1.png
    255
    507
    media_image1.png
    Greyscale


Yamamoto et al. (U.S. Publication No. 2017/0108556), discloses calculating voltages using a virtual ground resistor. However, Yamamoto fails to disclose each and every variable used in solving equations (1)-(3), such as td and tp.
Tamida et al. (U.S. Publication No. 2016/0377670), discloses using an insulation resistor to calculate voltages. However, Tamida does not disclose using a ground capacitance such as in equations (1)-(3).
Kawamura (U.S. Publication No. 2015/0293167), hereinafter Kawamura’167, discloses using a ground fault resistance to calculate voltages. However, Kawamura’167 fails to disclose each and every variable used in solving equations (1)-(3), such as td and tp.
Jacobson et al. (U.S. Publication No. 2010/0231284), discloses parasitic capacitance to ground. However, Jacobson fails to disclose a method for using the ground capacitance to calculate voltages, such as in equations (1)-(3).


Claim 11 would be allowable because it is dependent on claim 10.

Claim 12 would be allowable for disclosing:
The electrical leakage determination system according to claim 5, further comprising a setter to set at least two different types of the first rectangular wave, wherein the oscillator makes a voltage having the first rectangular wave of the type set by the setter and the voltage having the second rectangular wave overlap each other, the oscillator outputting an overlapping result during the preparation period, 
wherein when the ground capacitance is not specified, the setter detects multiple (at least two) voltages at the connection point when the at least two types of the first rectangular wave are output from the oscillator and specifies the ground capacitance based on the at least two types of the first rectangular wave and the at least two voltages correspondingly detected at the connection point, and 
wherein when the ground capacitance has been specified, the setter sets a type of the first rectangular wave corresponding to the ground capacitance.
Morita et al. (U.S. Publication No. 2007/0008666), discloses a method to detect a capacitive ground fault based on a change in a frequency of an AC signal. However, Morita fails to disclose setting a type of wave based on a ground capacitance.

Claim 13 would be allowable for disclosing:
The electrical leakage determination system according to claim 5, further comprising: 
a setter to set at least two different types of the first rectangular wave; and 
an obtainer to obtain a reference line indicating a relation between a voltage detected at the connection point and a ground fault resistance established when both of the voltage of the first rectangular wave and the ground capacitance are supposed to be zeros, respectively, 
wherein the oscillator makes a voltage having the first rectangular wave of the type set by the setter and the voltage having the second rectangular wave overlap each other, the oscillator outputting an overlapping result during the preparation period, 
wherein the setter specifies and sets a true value as an appropriate voltage value of the first rectangular wave to allow the ground fault capacitor to sufficiently charge during the preparation period by repeatedly changing the voltage value of the first rectangular wave to bring the relation between the voltage detected at the connection point and the ground fault resistance to approximate the reference line.
Tamida et al. (US 20160377670 A1), discloses a method of using the relationship between a stray capacitance and a measureable insulation resistance to determine a ground fault. However, Tamida fails to disclose indicating a relation between a voltage detected at the connection point and a ground fault resistance.
Mizoguchi et al. (US 20140002096 A1), discloses a relationship between a detected voltage and an insulation resistance. However, Mizoguchi fails to use this relationship to specify an appropriate voltage value of a rectangular wave.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/             Examiner, Art Unit 2863

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863